Citation Nr: 0721741	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  05-34 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for scoliosis of the 
thoracic spine. 

2.  Entitlement to service connection for a lumbar spine 
disability with left lower extremity radiculopathy. 

3.  Entitlement to service connection for squamous cell 
carcinoma of the mouth.  

4.  Entitlement to service connection for a psychiatric 
disorder to include anxiety, depression, and manic 
depression. 

5.  Entitlement to an initial disability evaluation in excess 
of 30 percent for a scar of the left neck.    


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from May 1980 to September 
1985.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in December 2004, April 
2005, and March 2006 of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Houston, Texas.  The December 
2004 rating decision granted service connection for a scar 
due to a puncture wound to the left neck and a zero percent 
rating was assigned from January 7, 2004.  The veteran 
expressed disagreement with the disability evaluation 
assigned.  A March 2006 rating decision assigned a 30 percent 
rating to the scar due to a puncture wound to the left neck.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that on a claim for an original or increased 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law or regulations, and it 
follows that such a claim remains in controversy where less 
than the maximum benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

The April 2005 rating decision denied entitlement to service 
connection for scoliosis of the thoracic spine, a lumbar 
spine disability, squamous cell carcinoma of the mouth, and a 
psychiatric disorder manifested by nervousness and 
depression.  

The veteran presented testimony at a videoconference hearing 
before the undersigned Veterans Law Judge in April 2007.  A 
transcript of the hearing is associated with the veteran's 
claims folder. 

The issues of entitlement to an initial disability evaluation 
in excess of 30 percent for a scar due to a puncture wound to 
the left neck and entitlement to service connection for a 
psychiatric disorder to include depression and scoliosis of 
the thoracic spine are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A lumbar spine disability with left lower extremity 
radiculopathy first manifested many years after service and 
there is no competent evidence which relates this disability 
to disease or injury in service.  

2.  Squamous cell carcinoma of the mouth first manifested 
many years after service and there is no competent evidence 
which relates the carcinoma to disease or injury in service.


CONCLUSIONS OF LAW

1.  A lumbar spine disability with left lower extremity 
radiculopathy was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006). 

2.  Squamous cell carcinoma of the mouth was not incurred in, 
or aggravated by, active military service, and may not be so 
presumed.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2006). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006). 

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if a malignant tumor became manifest to a degree of 
10 percent or more within one year from the date of the 
veteran's termination of such service, that condition would 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  Such a presumption would be rebuttable, however, by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

Entitlement to service connection for a lumbar spine 
disability

The competent medical evidence of record establishes that the 
veteran currently has a lumbar spine disability.  The medical 
evidence of record shows diagnoses of degenerative disc 
disease of the lumbar spine with sciatica, lumbar spine 
strain, and chronic lumbago.  See the April 2006 statement by 
Dr. L.G., the January 2006 private treatment record by Dr. 
W., and the August 2004 private treatment record by Dr. W.   

The veteran asserts that he injured his lumbar spine in 
service and this injury resulted in his current lumbar spine 
disability.  The veteran contends that while stationed at 
Fort Carson, during training, a truck lost its transition.  
The veteran states that while he was putting rocks or brush 
under the truck tires, boxes of rations fell on his back and 
he slipped in the mud.  See the February 2004 statement.   

The veteran is competent to report an injury and symptoms.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although the 
veteran is competent to testify as to symptoms observable to 
any lay witness, where the determinative issue involves a 
question of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Medical expertise 
is needed to render a diagnosis due to an injury and there is 
no evidence that the veteran has medical expertise.  The 
service medical records, which were created contemporaneous 
to the veteran's time in service, do not document an injury 
to or defect of the lumbar spine.  The service medical 
records establish that the veteran's spine was normal upon 
service separation except for the mild thoracic scoliosis.  

There is no competent evidence of a link between the current 
lumbar spine disability with left lower extremity 
radiculopathy and service.  There is no evidence of lumbar 
spine symptoms or treatment from September 1985 to August 
1991.  This lengthy period without evidence of pertinent 
diagnosis weighs against the claim.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  The competent evidence of record 
shows that the first evidence of lumbar spine symptoms or 
treatment is in 1991, which is almost 6 years after service 
separation, and the veteran sustained a post-service lumbar 
spine injury.  VA treatment records show that in August 1991, 
the veteran sought treatment for lumbar spine symptoms after 
an injury.  The August 1991 VA treatment record indicates 
that the veteran fell against a sink and he injured his 
lumbar spine.  A fracture of the L1 transverse spinous 
process was diagnosed.  The veteran was given a back brace 
and was prescribed analgesics and muscle relaxants.  He 
continued to seek treatment for lumbar spine symptoms in 1991 
and 1992.  An August 1992 VA treatment record indicates that 
the veteran reported having low back pain for one year.  The 
examiner noted that CT scan and MRI revealed no fractures of 
the lumbar spine.  The assessment was mechanical low back 
pain, no fracture, and no neurological deficits.  A November 
1992 VA treatment record indicates that the veteran had low 
back pain out of proportion to physical findings.  A March 
1993 Social Security Decision indicates that the etiology of 
the back pain was undetermined.  It was noted that the signs 
and symptoms were contradictory.  Psychiatric evaluations 
revealed that the pain was due to psychiatric factors and the 
veteran had major depression with features of a conversion 
disorder.  

The medical evidence shows that the veteran had complaints of 
low back pain in April 1994.  There is no evidence of 
treatment for low back pain or other lumbar spine symptoms 
from mid 1994 until December 2003.  A December 2003 treatment 
record by Dr. W. notes that the veteran had "low back 
trouble" and he had an injury in 1991.  Treatment records 
dated in 2004, 2005, and 2006 indicate that the veteran 
sought treatment for low back pain.  

The veteran has submitted a medical statement in support of 
his contentions that the lumbar spine disability was incurred 
in service.  In an April 2004 statement, a physician 
assistant indicated that the veteran had low back pain due to 
an injury in service and the veteran had a longstanding 
history of low back pain.  

Although this statement by the physician assistant seems to 
be medical nexus evidence that the lumbar spine disability 
was incurred in service, this medical opinion appears to be 
based upon the veteran's personally provided history.  There 
is no indication that the physician assistant reviewed the 
service medical records or the other evidence of record, 
including the medical evidence of treatment for a low back 
injury in 1991.  As noted above, the service medical records 
do not document trauma to the lumbar spine or a lumber spine 
disability.  The Court has determined that history which the 
veteran provides does not transform that history into medical 
evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
A medical opinion based on an inaccurate factual premise is 
not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
Thus, the probative value of this statement is greatly 
reduced by the fact that it is not shown to have been based 
upon a review of the claims file or other detailed medical 
history.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993); 
Black v. Brown, 5 Vet. App. 177, 180 (1993).  Accordingly, 
the Board finds that the opinion by the physician assistant 
to have limited probative value and is outweighed by the 
other evidence of record, specifically, the medical evidence 
showing that the veteran had a normal lumbar spine upon 
service separation, the lack of medical evidence of treatment 
for a lumbar spine symptoms or disability for six years after 
service, and medical evidence of a post-service low back 
injury in 1991.  

The Board also notes that a July 2004 treatment record by Dr. 
W. indicates that the veteran reported having a back injury 
in the military.  As noted above, the Court has determined 
that history which the veteran provides does not transform 
that history into medical evidence.  See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  Thus, this VA treatment record 
does not establish a nexus between the current low back 
disability and service.  

The veteran's own implied assertions that the lumbar spine 
disability with left lower extremity radiculopathy is 
medically related to a back injury in service are afforded no 
probative weight in the absence of evidence that the veteran 
has the expertise to render opinions about medical matters.  
Although the veteran, as a layperson, is competent to testify 
as to his symptoms, where the determinative issue involves a 
question of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  There is no 
evidence which establishes that the veteran has medical 
expertise. 

In summary, the competent evidence of record establishes that 
the veteran's lumbar spine was normal upon service separation 
and for many years after service, and the veteran sustained a 
post-service lumbar spine injury in 1991.  There is no 
competent evidence which relates the lumbar spine disability 
with left lower extremity radiculopathy to any injury, 
incident, or disease in service.  As such, the preponderance 
of the evidence is against the claim for service connection 
for a lumbar spine disability with left lower extremity 
radiculopathy, and the claim is denied.  Gilbert, 1 Vet. App. 
at 54.  


Entitlement to service connection for squamous cell carcinoma 
of the mouth

The competent medical evidence of record establishes that 
squamous cell carcinoma of the mandible and floor of the 
mouth with submandibular regional metastasis was diagnosed in 
2000.  In March 2001, the veteran underwent resection of the 
invasive squamous cell carcinoma of the mouth.  The treatment 
records show that the veteran underwent follow-up treatment 
for the carcinoma after the surgery.  A July 2006 treatment 
record indicates that there was no evidence of recurrent 
cancer. 

There is no competent evidence of treatment or diagnosis of 
squamous cell carcinoma of the mouth in service.  Service 
medical records do not show any treatment or diagnosis of the 
carcinoma.  The May 1985 separation examination report 
indicates that examination of the mouth was normal.  There is 
no evidence of a diagnosis of squamous cell carcinoma within 
one year from the date of separation from service. As noted 
above, the evidence of record shows that the squamous cell 
carcinoma was detected in 2000.  

There is no competent evidence of a link between the squamous 
cell carcinoma of the mouth and service or a service-
connected disability.  Service connection requires competent 
evidence showing a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Shedden; supra.  

The veteran's own implied assertions that the squamous cell 
carcinoma of the mouth manifested in service or is due to the 
service-connected scar of the left neck are afforded no 
probative weight in the absence of evidence that the veteran 
has the expertise to render opinions about medical matters.  
Although the veteran is competent to testify as to his 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  See Espiritu, supra.  
There is no evidence which establishes that the veteran has 
medical expertise and he has not submitted any medical 
evidence which supports his contentions. 

In summary, the competent evidence establishes that the 
squamous cell carcinoma of the mouth first manifested many 
years after service.  There is no competent evidence which 
relates the squamous cell carcinoma of the mouth to any 
injury, incident, or disease in service or to a service-
connected disability.  There is no competent evidence which 
establishes a diagnosis of squamous cell carcinoma of the 
mouth within one year after service separation.  As such, the 
preponderance of the evidence is against the claim for 
service connection for squamous cell carcinoma of the mouth, 
and the claim is denied.  Gilbert, 1 Vet. App. at 54.  

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (the Federal Circuit stated that the purpose of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) is to require 
that the VA provide affirmative notification to the claimant 
prior to the initial decision in the case as to the evidence 
that is needed and who shall be responsible for providing 
it.).  

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided VCAA 
notice letters to the veteran in February 2004, April 2004, 
and January 2005, prior to the initial adjudication of the 
claims.  The letters notified the veteran of what information 
and evidence must be submitted to substantiate the claims for 
service connection.  The letters also notified the veteran as 
to what information and evidence must be provided by the 
veteran and what information and evidence would be obtained 
by VA.  He was also told to inform VA of any additional 
information or evidence that VA should have, and was told to 
submit evidence in support of his claims to the RO.  The 
content of the letters complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).    

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Element (1) is not at issue.  Regarding elements (2) and (3) 
(current existence of a disability and relationship of such 
disability to the veteran's service), the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claims for service connection 
in February 2004 and April 2004, prior to the initial 
adjudication of the claims.  Regarding elements (4) and (5) 
(degree of disability and effective date), the veteran was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal in March 2006. The claims were 
readjudicated in August 2006.  

Notwithstanding this belated Dingess notice on elements (4) 
and (5), the Board determines that the veteran is not 
prejudiced, because the veteran had a meaningful opportunity 
to participate effectively in the processing of the claims.  
As noted above, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
the claims for service connection in February and April 2004, 
prior to the initial adjudication of the claims.  Further, as 
discussed in detail above, the preponderance of the evidence 
is against the claims for service connection, and therefore 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  For these 
reasons, it is not prejudicial to the veteran for the Board 
to proceed to finally decide this appeal.      

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims for service connection, 
and the duty to assist requirements have been satisfied.  The 
veteran's service medical records have been obtained and are 
associated with the claims folder.  VA treatment records from 
the Corpus Christi Van medical facility dated from 1990 to 
1994 and from 2003 to 2004 were obtained.  Private treatment 
records from Dr. W., the L. & W. Center, Dr. C., Dr. W., C.S. 
Hospital, and the Cancer Specialists have been obtained and 
associated with the claims folder.  The veteran identified 
other treating physicians, including Dr. H., Dr. D., and Dr. 
L.  However, the veteran did not provide addresses for these 
doctors and the RO was unable to make an attempt to obtain 
such records.  The RO informed the veteran as to their 
attempts to retrieve evidence in letters dated in April 2004, 
June 2004, August 2004 and February 2005.  The veteran's 
Social Security records are associated with the file.  There 
is no identified relevant evidence that has not been 
obtained.  In statements dated in October 2005, January 2006, 
April 2006, and June 206, the veteran stated that he had no 
additional evidence to submit.   

The Board observes that the veteran has not been accorded a 
VA compensation and pension examination with regard to his 
claims for service connection, and that medical opinions 
regarding the etiologies of those claimed disabilities have 
not been obtained.  However, for reasons explained 
immediately below, such examinations and medical opinions are 
not necessary.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, VA must provide a VA 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.

Regarding the claims for service connection for a lumbar 
spine disability and squamous cell carcinoma of the mouth, 
there is medical evidence that the veteran currently has 
these disorders.  However, regarding the lumbar spine claim, 
the record is missing critical evidence of an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service, 
McLendon element (3).  Regarding the squamous cell carcinoma 
claim, the record is missing critical evidence that an event, 
injury, or disease occurred in service, McLendon element (2), 
and evidence of an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service.  McLendon element (3).  

The claims for service connection for a lumbar spine 
disability and squamous cell carcinoma are being denied on 
the basis that there is no evidence of a medical nexus to 
service.  The claim for service connection for squamous cell 
carcinoma is also being denied on the basis that there is no 
evidence of symptoms or disease in service or within one year 
from service separation.  The outcomes of these claims thus 
hinge on matters other than those which are amenable to VA 
examination and medical opinion.  Specifically, the outcome 
of the claims of service connection hinge on what occurred, 
or more precisely what did not occur, during service.  
Regarding the claim for service connection for a lumbar spine 
disability, the Board notes that there is competent evidence 
that the veteran injured his back in service, but there is no 
competent evidence as to the extent of the back injury.  The 
competent evidence of record shows that the veteran had a 
normal lumbar spine in service and upon service separation.  
In the absence of evidence of in-service disease or injury, 
referral of this case for an opinion as to etiology would 
result in speculation.  The VA examiner would be unable to 
provide evidence of in-service symptoms, injury, or disease.  
Thus, obtaining a medical nexus opinion under the 
circumstances presented in this case would be futile.  In the 
absence of evidence of the in-service incurrence, there is no 
need for a medical nexus opinion.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claims.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to service connection for a lumbar spine 
disability with left lower extremity radiculopathy is not 
warranted, and the appeal is denied.   

Entitlement to service connection for squamous cell carcinoma 
of the mouth is not warranted, and the appeal is denied.   


REMAND

The Board finds that additional development is warranted 
before the claim for service connection for scoliosis of the 
thoracic spine can be decided on the merits.  The duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
necessary when the record contains competent evidence that 
the claimant has a current disability or signs and symptoms 
of a current disability, the record indicates that the 
disability or signs and symptoms of disability may be 
associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of 
a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  

Service records show that upon enlistment examination in 
April 1980, examination of the spine was normal.  Upon 
separation examination in May 1985, mild thoracic scoliosis 
was detected upon x-ray examination.  The veteran contends 
that he has a current disability due to the scoliosis of the 
thoracic spine, which, the veteran asserts, was incurred in 
service.  

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service will rebut the 
presumption of soundness.  38 U.S.C.A. § 1111 (West 2002); 
VAOPGCPREC 3-2003.  A pre-existing disease will be considered 
to have been aggravated by active service where there is an 
increase in disability during service, unless there is a 
specific finding that the increase in disability is due to 
the natural progression of the disease.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306 (2006).  Independent medical 
evidence is needed to support a finding that the preexisting 
disorder increased in severity in service.  See Paulson v. 
Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 
Vet. App. 238, 246 (1994).

The Board finds that a medical opinion is necessary in order 
to determine whether there is clear and unmistakable evidence 
that the scoliosis of the thoracic spine existed prior to 
service and was not aggravated during service.  

At the videoconference hearing before the Board in April 
2007, the veteran reported that he currently received 
treatment for the service-connected scar of the left neck and 
for depression at Corpus Christi VA medical facility.  Review 
of the record reveals that treatment records from Corpus 
Christi dated from 1990 to 1994 and from 2003 to 2004 are 
associated with the claims folder.  The RO should obtain the 
VA treatment records for treatment of the scar of the left 
neck and depression or other psychiatric disorders from the 
VA medical facility in Corpus Christi dated from June 2004 to 
present.  VA has a duty to seek these records.  38 U.S.C.A. 
§ 5103A(b)(1).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain all records 
of the veteran's treatment of the scar of 
the left neck and depression or other 
psychiatric disorders from the VA medical 
facility in Corpus Christi dated from 
June 2004 to present.     

2.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of the scoliosis of the thoracic 
spine.  The veteran's VA claims folder 
must be made available to the examiner 
for review in connection with the 
examination.  

The examiner should report all current 
diagnoses and indicate whether the 
scoliosis of the thoracic spine causes a 
current disability.  The examiner should 
provide an opinion as to whether the 
scoliosis of the thoracic spine detected 
in service pre-existed service and if so, 
whether the scoliosis of the thoracic 
spine increased in severity during 
service.  If an increase in severity is 
found, the examiner should state whether 
such increase in severity was beyond the 
natural progress of the disease.  All 
studies deemed necessary should be 
accomplished.  Any opinions expressed by 
the examiner should be accompanied by a 
complete rationale.

3.  Then the AMC/RO should readjudicate 
the issues on appeal.  If all the desired 
benefits are not granted, a supplemental 
statement of the case should be furnished 
to the veteran and his representative.  
The case should then be returned to the 
Board, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


